Citation Nr: 1757173	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-54 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right hip avascular necrosis with osteoarthritis (right hip disability).

2.  Entitlement to an initial rating in excess of 10 percent from November 17, 2009, to June 8, 2014; and a rating in excess of 30 percent from August 1, 2015, for left hip avascular necrosis with osteoarthritis (left hip disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1944 to July 1946, and active duty for training (ACDUTRA) from March 7 to March 21, 1951; from June 1, 1952, to June 15, 1952; and from July 25, 1954, to August 8, 1954.  He participated in combat during World War II, and received the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for a left hip disability and assigned a 10 percent disability rating effective November 17, 2009; a 100 percent disability rating from June 9, 2014, to August 1, 2015; and a 30 percent disability rating thereafter.  Service connection was also awarded for a right hip disability, and a 30 percent disability rating was assigned, effective November 17, 2009.

In January 2016 and May 2017, the Board remanded both issues for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The May 2017 Board remand instructed the AOJ to 1) obtain updated VA treatment records and associate them with the claims file, 2) provide a VA examination to determine the current severity of the Veteran's bilateral hip disabilities, and 3) readjudicate the claims.

The AOJ obtained and associated updated VA treatment records with the claims file, and readjudicated the claims in a September 2017 Supplemental Statement of the Case (SSOC).

Additionally, a VA examination was provided in July 2017.  It appears that the VA examiner tested the Veteran's bilateral hips in active and passive motion and on weight-bearing and nonweight-bearing, and noted that pain was noted on examination and with weight-bearing bilaterally.  He also noted that there was objective evidence of pain on passive range of motion testing of the bilateral hips.  However, the examiner did not specifically describe the point at which pain began during range of motion testing.  Additionally, he did not differentiate the symptoms of the service-connected disabilities from his bilateral hip disabilities as instructed, but rather evaluated their severity and how they may or may not be related.

Moreover, in a November 2017 post-remand brief, the Veteran challenged the adequacy of the hip examination as it relates to his symptoms during a flare-up.  On remand, the examiner is requested to fully elicit the Veteran's contentions regarding flare-ups.

Although the Board regrets this further delay, this additional development is necessary to ensure that the Veteran is afforded all due process under the law.




	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for another VA examination to determine the current severity of his service-connected bilateral hip disabilities.  

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a)  Indicate the current symptoms associated with the bilateral hip disabilities.

(b)  To the extent possible, differentiate the symptoms associated with the Veteran's bilateral hip disabilities versus the symptoms associated with his other service-connected disabilities.  If it is not possible to differentiate the symptoms, provide an explanation to support this conclusion.  (The Veteran is currently service-connected for bilateral foot disabilities, chronic vertigo, bilateral hearing loss, hepatitis C, tinnitus, cirrhosis of the liver, and bilateral lower extremity peripheral neuropathies).

(c) Test the range of bilateral hip motion in active motion, passive motion, weight-bearing, and nonweight-bearing and **SPECIFICALLY DESCRIBE the point at which pain begins during range of motion testing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(d) Address any additional loss of motion/functional loss on repetitive motion and during flare-ups.  

Specifically elicit information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss of any flare-ups, including reported stiffness, numbness and tingling.  See November 2017 Appellant Post-Remand Brief.   

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




